Per Curiam.

We agree with the court of appeals that Landrum’s application to reopen his appeal was untimely under App.R. 26(B) and that Landrum failed to show “good cause” for the untimely filing. See, also, State v. Fox (1998), 83 Ohio St.3d 514, 700 N.E.2d 1253; State v. Wickline (1996), 74 Ohio St.3d 369, 371, 658 N.E.2d 1052, 1053.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.